In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                       No. 07-13-00087-CV


                             TEXAS FARM BUREAU CASUALTY
                            INSURANCE COMPANY, APPELLANT

                                               V.

                               BRITTNI SAMPLEY, APPELLEE

                              On Appeal from the 181st District Court
                                       Randall County, Texas
                   Trial Court No. 65,222-B, Honorable John B. Board, Presiding

                                         April 17, 2013

                               MEMORANDUM OPINION
                     Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       Appellee Brittni Sampley holds an auto policy issued by appellant Texas Farm

Bureau Casualty Insurance Company. She and Farm Bureau disagree over the cost of

repairs to her vehicle. Sampley invoked the appraisal procedure described in the policy,

and named Robert Batt as appraiser on her behalf. Farm Bureau objected to her choice

of Batt and filed suit against Sampley over that issue. Sampley brought a counterclaim

against Farm Bureau for breach of contract and requested the trial court award her

attorney’s fees.
      The trial court signed an order refusing to remove Batt as appraiser for Sampley.

The interlocutory order contains language expressing the trial court’s permission for the

immediate appeal of the order. Tex. R. Civ. P. 168.


      On March 28, 2013, Farm Bureau filed a petition for permissive appeal of the

order refusing to remove Sampley’s appointed appraiser. See Tex. Civ. Prac. & Rem.

Code Ann. § 51.014(d) (West 2011); Tex. R. App. P. 28.3.


      An appellate court may accept an interlocutory appeal permitted by subsection

(d) of section 51.014 of the Civil Practice & Remedies Code.      Tex. Civ. Prac. & Rem.

Code Ann. § 51.014(f) (West 2011); Tex. R. App. P. 28.3(k). Subsection (d) allows a

trial court to permit an appeal from an order that is not otherwise appealable if the order

to be appealed involves a controlling question of law as to which there is a substantial

ground for difference of opinion; and an immediate appeal from the order may materially

advance the ultimate termination of the litigation. Tex. Civ. Prac. & Rem. Code Ann. §

51.014(d) (West 2011); see Gulley v. State Farm Lloyds, 350 S.W.3d 204 (Tex.App.—

San Antonio 2011, no pet.) (applying subsection (d)).


      We have thoroughly reviewed the petition and the supporting documents

submitted both by Farm Bureau and Sampley. Having done so, we deny Farm Bureau's

petition for permissive appeal.




                                                  Per Curiam




                                            2